DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 06/30/2021 and 12/09/2021 (see attached PTO-1449). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARUCHURI (IDS: US 2015/0278348) hereinafter referenced as PARUCHURI in view of POGUE et al. (IDS: US 10,147,441)’
As per claim 1, PARUCHURI discloses ‘explicit signals personalized search’ (title) providing ‘user device’ including ‘one or more processors’, ‘computer readable storage medium’ with ‘computer program code/instructions’ (Fig. 10, p(paragraph)31, p109), comprising:
detecting (capturing), via a set of microphones (‘one or more microphones’) of a portable audio device (read on a ‘user device’ referred to, but not limit to, ‘mobile computer’ and ‘mobile computing device’, such as ‘mobile phone (e.g., a cell phone, smart phone…)’ and ‘a portable media player’), a [wake] command (read on ‘verbal input’/‘user speech’ including ‘commands’ or ‘voice commands’) (p31, p34-p35, p117); 
in response to detecting the [wake] command, selecting whether to connect to a wireless wide area network (WWAN) (read on ‘cellular network’ with ‘GSM’, or ‘GSM network) via a wireless modem (such as ‘960’ including ‘cellular modem 966) of the portable audio device or connect to a wireless local area network (WLAN) (or ‘WiFi’) via a network interface of the portable audio device (wherein selecting to connect to one of ‘network interface’ types would be a necessary/inherent characteristic/feature for a network-related operation/service enabling a ‘communication’, See MPEP 2131. III) (Figs. 1, 4, 9, p33-p37, p118); 
acquiring (‘captured’ or ‘receive’), via the set of microphones (same above), a voice query (read on ‘user speech’ including ‘questions, commands, or other verbal…input’, or ‘explicit declaration in the form of speech’), (p34-p35, p57); 
generating (to ‘generate’) a data request (read on a recognized and parsed ‘record’ from the received ‘explicit declaration in the form of speech’, or ‘request provided by the user’ as result from/after ‘speech recognition’ and ‘natural language processing’) based on the voice query (same above), (p34-p35, p57-p58); 
transmitting (corresponding to ‘receive…’ at ‘server’ including ‘search engine’, from ‘user device’) the data request (same above) to the selected one of the WWAN or the WLAN  (same above, such as ‘cellular network’ with ‘GSM’, or ‘GSM network)  (Figs. 1, 4, 9 and p37, p40, p71, p118); 
receiving (corresponding to ‘transmitted to user device’) a data response(or to ‘answer’ question, ‘recommendations’, or ‘search result suggestions’) associated with the data request from the selected one of the WWAN or the WLAN (same as stated above) (Figs. 1, 4, 9 and p34-p37, p40, p83, p94-p95, p118);  
generating an audio signal (read on ‘computer-generated speech or other audio content’) based on the data response (same above), (p34-p35, p94-p95); and   
transmitting (‘provided’/‘played’) the audio signal to one or more speakers included in the portable audio device to generate audio output  (such as ‘recommendation’ in the ‘form of speech or other audio played from one or more speakers’), (p34-p35, p46-p47).
PARUCHURI does not expressly disclose one of the ‘commands’ as being ‘wake command’ and responding it for selecting one of the network types (or network interfaces).  However, the same/similar concept/feature is well known in the art as evidenced by D’SOUZA who discloses ‘voice enablement and disablement of speech processing functionality’ (title), comprising ‘electronic device’ including ‘one or more microphones and/or transduces’ for ‘detecting audio signals’ by using ‘far-field microphone’ (col. 17, lines 37-53), and activating ‘devices’ in response to ‘detection of a specific word’ as ‘wakeword (read on wake command in light of the specification: p22)’, (col. 6, line 53 to col. 7, line58).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teaching(s) of PARUCHURI and D’SOUZA together by providing a mechanism of activating and selecting one of network types/devices (such as a WLAN interface or WWAN interface) in response to detected wakeword (wake command) in verbal/audio/speech input/query/request captured from (far-field) microphones, as claimed, for the purpose (motivation) of optimizing the microphones to process/capture distant sounds and/or enabling/disabling one or more functionalities of device/system for the users (D’SOUZA: col.17, lines 49-51, col. 7, lines 25-41).  In addition, the implementation of above combined features/teachings would be within the scope of capability of the skilled person in the art and the result would be predictable.
As per claim 9 (depending on claim 1), PARUCHURI in view of D’SOUZA further discloses “processing the voice query using natural language processing (or ‘NLU’) techniques”, (PARUCHURI: p5, p58, p60; D’SOUZA: col. 15, lines 30-32).
As per claim 10, it recites one or more non-transitory computer-readable media. The rejection is based on the same reasons described for claim 10, because rejection with cited teachings also reads on the limitation(s) of claim 10.
As per claim 15 (depending on claim 10), PARUCHURI in view of D’SOUZA and POGUE further suggests PARUCHURI in view of D’SOUZA further discloses “the voice query (same as stated for claim 10) comprises a request for a media item or an information item (read on ‘user request’ for ‘weather or traffic conditions’ or ‘user-specified music’); and the data response comprises the media item or the information item (such as ‘playing’ the ‘music’)” (PARUCHURI: p38; D’SOUZA: col. 21, lines 15-30, ‘a music player service’).
As per claim 16, it recites a device (apparatus).  The rejection is based on the same reasons described for claim 1, because the apparatus claim and method claim are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step. 
As per claim 20 (depending on claim 16), PARUCHURI in view of D’SOUZA further discloses “a subscriber identity module (SIM) device (‘card’), wherein the processor is further configured to communicate with the WWAN (‘GSM compunction system’) based on information (such as ‘subscriber identity’, ‘which is well known’) of received via the SIM device”, (PARUCHURI: p113).

Claims 2-3, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PARUCHURI in view of D’SOUZA as applied to claims 1, 10 and 16, and further in view of BAKTHAVATHSALU et al. (US 2012/0163344)) hereinafter referenced as BAKTHAVATHSALU.  
As per claim 2 (depending on claim 1), even though PARUCHURI in view of D’SOUZA further discloses “selecting whether to connect to the WWAN or the WLAN” (as stated for claim 1), PARUCHURI in view of D’SOUZA does not expressly disclose determining which of the WWAN or the WLAN has a greatest signal strength.”  However, the same/similar concept/feature is well known in the art as evidenced by BAKTHAVATHSALU who discloses ‘methods and apparatus for use in initiating vertical handover based on comparative evaluation of WLAN and WWAN signal qualities’ (title), comprising ‘a network switching trigger mechanism’ operative to initiate a vertical handover based on a comparative evaluation of WLAN and cellular signal strengths’ and ‘to monitor a signal indicator value for changes in the WLAN and cellular signal strengths’ including calculating/obtaining (determining) ‘the signal indicator value’ based on ‘a cellular/WLAN signal quality ratio’ produced ‘based on RSSI values (strengths)’ or based on ‘the difference (by comparing, or finding the difference) between the WLAN and WWAN signal quality values (also read on ‘signal strengths’), and ‘depending on the signal changes detected, the mobile device triggers the switching (selecting and/or re-determining) of the voice or data call between WLAN and cellular networks (including WWAN)’, wherein the ‘transitioning (increasing and/or decreasing signal strengths between WLAN and WAAN) serves as a trigger (trigger event)’, (p26-p27).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize the higher strength would indicate a higher signal quality value of a network (such as WLAN or WWAN), so as to combine teaching(s) of PARUCHURI, D’SOUZA and BAKTHAVATHSALU together by providing a mechanism of selecting/switching one of WWAN and WLAN to be connected based on determined (or re-determined) one or another network having a higher (or greatest) signal strength, as claimed, for the purpose (motivation) of seamlessly maintaining communication sessions of a mobile device for handing over from one type of wireless network to another type of wireless network (BAKTHAVATHSALU: p10).  In addition, this implementation would be within the scope of capability of the skilled person in the art and the result would be predictable.
As per claim 3 (depending on claim 1), the rejection is based on the same/similar reason described for claim 2, because it also reads on the limitation(s) of claim 3.
As per claims 11-12 (depending on claim 10), the rejection is based on the same/similar reason described for claims 2-3, because the claims recite/include the same/similar limitations as  claims 2-3 respectively.
As per claim 17 (depending on claim 16), the rejection is based on the same reason described for claim 2, because the claim recites the same/similar the limitation(s) of claim 2.


Claims 5, 7-8, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PARUCHURI in view of D’SOUZA as applied to claims 1, 10 and 16, and further in view of POGUE et al. (IDS: US 10,147,441) hereinafter referenced as POGUE.  
As per claim 5 (depending on claim 1), even though PARUCHURI in view of D’SOUZA discloses the response to detecting the wake command (as stated above), and the portable audio device (‘mobile computing device’ such as ‘PDA’, ‘cell phone’, ‘smart phone’, ‘portable media player’) comprising a battery (which is necessary/inherent characteristics of the portable/mobile device (See MPEP 2131. III), PARUCHURI in view of D’SOUZA does not expressly disclose “transitioning the portable audio device from a low-power state to a normal-power state.” However, the same/similar concept/feature is well known in the art as evidenced by POGUE who discloses ‘voice controlled system’ (title), comprising ‘voice controlled assistant’ including ‘wake up engine’ detecting ‘wake word’ (also read on wake command in a broad sense), wherein the ‘assistant is in low power state until the user speaks a word intended to wake up (transitioning) the assistant into a full power state (normal-power state)’ (Fig. 2, col. 8, line 64 to col. 9, line 7).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that waking up (transitioning) the assistant/device would cause the assistant/device change from a low power state (implying only a small set of necessary components of the device in power on, while other non-necessary components in power off or sleep) to a full (normal) power state (implying a large set of components of the device in power on (active)), and to combine teaching(s) of PARUCHURI, D’SOUZA and POGUE together by providing a mechanism of evaluating /detecting (or continuously monitoring) whether or not the captured audio contains pre-determined utterances or words as wake word(s) (or wake command) to wake up (transition) a portable/mobile device from a low power state (non-necessary components being in power off) into a full (normal) power state, as claimed, for the purpose (motivation) of offering improved designs of voice enable devices that improve speech interactions (POGUE: col. 1, lines 30-32).  In addition, this implementation would be within the scope of capability of the skilled person in the art and the result would be predictable.
As per claims 7 and 8 (depending on claim 5), PARUCHURI in view of D’SOUZA and POGUE further suggests “in the low-power state, the wireless modem and the network interface” or “the one or more speakers” being “powered off” (wherein, based on combine teachings of PARUCHURI, D’SOUZA and POGUE as stated for claim 5, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that wireless modem and the network interface or the one or more speakers would not be necessary components of the device used in the low-power state so as being powered off, for which the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable.
As per claim 13 (depending on claim 10), the rejection is based on the same/similar reason described for claim 5, because the claim recites the same/similar limitation(s) as claim 5.
As per claim 14 (depending on claim 13), the rejection is based on the same reason described for claim 5, because rejection with cited teachings also reads on the limitation(s) of claim 14.
As per claim 18 (depending on claim 16), the rejection is based on the same reason described for claim 5, because rejection with cited teachings also reads on the limitation(s) of claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over PARUCHURI in view of D’SOUZA as applied to claim 16, and further in view of LIST (IDS: US 8,971,543).  
As per claim 19 (depending on claim 16), PARUCHURI in view of D’SOUZA does not expressly disclose “a first driver for a first frequency range, and a second driver for a second frequency range.”  However, the same/similar concept/feature is well known in the art as evidenced by LIST who discloses ‘voice controlled assistant with stereo sound from two speakers’ (title), comprising ‘voice controlled assistant 104 and 204’ including ‘speaker array 128’ with other ‘functional components’/ ‘modules’, ‘stereo component’ and ‘high pass filter’ (read on a crossover in light of the specification) that ‘passes high frequency portion/range’ (such as 200-1500Hz) and filters ‘lower frequency ranges’ (such as 60-200Hz), which are provided to ‘small transducer 408 (corresponding first driver) associated with the small speaker 130(2)’ (having ‘a sound distribution cone’, itself or combined with the mechanism of generating sound signal in high frequency range is also read on the first drive) and ‘large transduce 410’ (corresponding a seconder driver) associated with the large speaker 130(1)’ (‘function as a woofer’, wherein a mechanism of generating ‘low frequency sound’ is also read on the second drive), (Figs. 1-4, col. 5, lines 22-50, col. 6, lines 24-40, col, 7, lines 36-67, col. 8, line 47 to col. 9, line 49).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of PARUCHURI, D’SOUZA and LIST together by providing a filter of passing/filtering certain high/low frequency ranges and a mechanism (including sound drivers) of generating/distributing sounds with different frequency ranges for respective speakers, for the purpose (motivation) of offering improved architectures of voice enable device(s) that output high quality audio and remain responsive to voice input from the user (LIST: col. 1, lines 36-39). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,024,309 hereinafter referenced as P309. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claims 1 and 9, comparison of limitations between the claim(s) of instant application and claim(s) of P309 as following: 
Claims of instant application
Claims of P309
1. A method of processing a voice query, the method comprising: 




detecting, via a set of microphones of a portable audio device, a wake command; 


in response to detecting the wake command, selecting whether to connect to a wireless wide area network (WWAN) via a wireless modem of the portable audio device or connect to a wireless local area network (WLAN) via a network interface of the portable audio device; 

acquiring, via the set of microphones, the voice query; 


generating a data request based on the voice query; 

transmitting the data request to the selected one of the WWAN or the WLAN; 

receiving a data response associated with the data request from the selected one of the WWAN or the WLAN; 

generating an audio signal based on the data response; and

transmitting the audio signal to one or more speakers included in the portable audio device to generate audio output.  


9. The method of claim 1, 

wherein generating the data request based on the voice query comprises processing the voice query using natural language processing techniques.  
10. A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to process a voice query, by performing the steps of: 

detecting, via a set of one or more far-field microphones of a portable audio device, a wake command; 

in response to detecting the wake command, connecting to a wireless wide area network (WWAN) via a wireless modem included in the portable audio device and to not connect to a wireless local area network (WLAN); 



acquiring, via the set of one or more far-field microphones of the portable audio device, the voice query; 

generating a data request based on the voice query; 

transmitting the data request to the WWAN via the wireless modem; 

receiving a data response associated with the data request from the WWAN via the wireless modem; 

generating an audio signal based on the data response; and 

transmitting the audio signal to a set of speakers included in the portable audio device to generate audio output.


12. The non-transitory computer-readable storage medium of claim 10, 
wherein generating the data request based on the voice query comprises processing the voice query using natural language processing techniques.


Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (i) each of limitations of claims 1 and 9 of instant application would be anticipated by or read on each of the corresponding limitations of claims 10 and 12 of P309 respectively, (ii) variation of claim limitations between the claimed inventions of the instant application and P309 would be substantially within the same/similar scope of the inventive idea/concept in term of patentable distinguishability, and/or (iii) related implementation from claimed invention of P309 to that of the instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 2-6 and 9, comparison of limitations between the claim of instant application and claim(s) of P309 as following: 
Claims of instant application
Claims of P309
2. The method of claim 1, 

wherein selecting whether to connect to the WWAN or the WLAN comprises determining which of the WWAN or the WLAN has a greatest signal strength.  




3. The method of claim 1, further comprising: 


detecting a trigger event; and in response to detecting the trigger event, re-determining whether to connect to the WWAN or the WLAN. 
 


4. The method of claim 3, 

wherein the trigger event comprises at least one of an expiration of a predetermined time period, a signal strength for a currently connected network falling below a predetermined threshold level, a schedule event of a user, or movement of the portable audio device that exceeds a predetermined threshold distance.  


5. The method of claim 1, further comprising:









in response to detecting the wake command, transitioning the portable audio device from a low-power state to a normal-power state.  

6. The method of claim 5, wherein: 


in the low-power state, a first subset of microphones in the set of microphones are powered on for monitoring for the wake command, wherein a second subset of microphones in the set of microphones are powered off, and in the normal-power state, the second subset of microphones is powered on.  
21. The portable audio device of claim 19, 

further comprising a network card to connect to the WLAN, wherein the processor is further configured to, before connecting to the wireless wide area network (WWAN), determine that a signal strength of the WWAN is greater than a signal strength of the WLAN.

22. The portable audio device of claim 21, wherein the processor is further configured to: 

detect a trigger event; and in response to detecting the trigger event, determine that the signal strength of the WLAN is greater than the signal strength of the WWAN and establishing a network connection with the WLAN.

23. The portable audio device of claim 22, 

wherein the trigger event comprises at least one of an expiration of a predetermined time period, a signal strength for a currently connected network falling below a predetermined threshold level, a schedule event of a user, or movement of the portable audio device that exceeds a predetermined threshold distance.


17. The non-transitory computer-readable storage medium of claim 10, further comprising the steps of: 

before generating the data request, continuously monitoring for the wake command to be acquired by the set of microphones while the portable audio device is in a low-power state; and
 
in response to detecting the wake command, transitioning the portable audio device from the low-power state to a normal-power state.

18. The non-transitory computer-readable storage medium of claim 17, wherein: 

in the low-power state, a first subset of microphones in the set of microphones are powered on for monitoring for the wake command, wherein a second subset of microphones in the set of microphones are powered off; and in the normal-power state, the second subset of microphones is powered on.


Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (i) each of limitations of claims 2-6 of instant application would be anticipated by or read on each of the corresponding limitations of claims 21-23 and 17-18 of P309 respectively, (ii) variation of claim limitations between the claimed inventions of the instant application and P309 would be substantially within the same/similar scope of the inventive idea/concept in term of patentable distinguishability, and/or (iii) related implementation from claimed invention of P309 to that of the instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 10-14, they recite one or more non-transitory computer-readable media. The rejection is based on the same reasons described for claims 1-3 and 5-6 respectively, because the claims recite the same/similar limitations as claims 1-3 and 5-6 respectively.
Regarding claim 15, comparison of limitations between the claim of instant application and claim(s) of P309 as following: 
Claim 15 of instant application
Claims of P309
15. The one or more non-transitory computer-readable media of claim 10, wherein: 

the voice query comprises a request for a media item or an information item; and the data response comprises the media item or the information item.  


14. The non-transitory computer-readable storage medium of claim 10, wherein: 

the voice query comprises a request for an audio-based media item or information item; and the data response comprises the audio-based media item or information item.



Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (i) limitation of claim 15 of instant application would be anticipated by or read on limitation of claim 14 of P309 respectively, (ii) variation of claim limitations between the claimed inventions of instant application and P309 would be substantially within the same/similar scope of inventive idea/concept in term of patentable distinguishability, and/or (iii) related implementation from claimed invention of P309 to that of the instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 16-17, they recite a device (apparatus). The rejection is based on the same reasons described for claims 1-2 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
Regarding claims 18-20, comparison of limitations between the claim of instant application and claim(s) of P309 as following: 
Claims of instant application
Claims of P309
18. The portable audio device of claim 16, 

further comprising a battery for powering at least one of the one or more microphones, the one or more speakers, the wireless modem, or the network interface.  

19. The portable audio device of claim 16, 

further comprising a first driver for a first frequency range and a second driver for a second frequency range. 
 
20. The portable audio device of claim 16, 

further comprising a subscriber identity module (SIM) device, wherein the processor is further configured to communicate with the WWAN based on information received via the SIM device.
2. The portable audio device of claim 1, 

further comprising a battery for powering at least one of the set of microphones, the set of speakers, or the wireless modem.


4. The portable audio device of claim 1, 

wherein the set of speakers comprises a first driver for a first frequency range and a second driver for a second frequency range.

6. The portable audio device of claim 1, 

further comprising a subscriber identity module (SIM) device, wherein the processor is further configured to communicate with the WWAN based on information received via the SIM device.


Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (i) limitations of claims 18-19 of instant application would be anticipated by or read on limitations of claims 2, 4 and 6 of P309 respectively, (ii) variation of claim limitations between the claimed inventions of instant application and P309 would be substantially within the same/similar scope of inventive idea/concept in term of patentable distinguishability, and/or (iii) related implementation from claimed invention of P309 to that of the instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 24, 2022
/QI HAN/Primary Examiner, Art Unit 2659